Name: Commission Regulation (EEC) No 647/91 of 14 March 1991 on the supply of various consignments of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19. 3. 91 Official Journal of the European Communities No L 72/7 COMMISSION REGULATION (EEC) No 647/91 of 14 March 1991 on the supply of various consignments of cereals as food aid food aid (4); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( l)(c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 8 754 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community HAS ADOPTED THIS REGULATION : Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 March 1991 . For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ No L 370, 30 . 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6. (3) OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . No L 72/8 Official Journal of the European Communities 19 . 3 . 91 ANNEX I LOT A 1 . Operation Nos ('): 1095/90 2. Programme : 1990 3. Recipient f) : Euronaid, Rhijngeesterstraatweg 40, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (2) : see OJ No C 103, 16 . 4. 1987 5. Place or country of destination : Madagascar 6 . Product to be mobilized : rolled oats 7. Characteristics and quality of the goods (3): see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.A.9) 8 . Total quantity : 24 tonnes (41 tonnes of cereals) 9 . Number of lots : one 10. Packaging and marking (4) Q (8) : see OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.3) Marking on the bags in letters at least 5 cm high : 'ACTION No 1095/90 / FLOCONS D'AVOINE / MADAGASCAR / APPEL DÃ TRESSE / 906807 / ANTANANARIVO VIA TOAMASINA / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EURO ­ PÃ ENNE / POUR DISTRIBUTION GRATUITE' 11 . Method of mobilization : on the Community market 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1  15. 5 . 1991 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 2. 4. 1991 , at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 9 . 4. 1991 , at 12 noon (b) period for making the goods available at the port of shipment : 7  22. 5. 1991 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders i5) : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Bruxelles ; telex AGREC 22037 B / 25670 B 25. Refund payable on request by the successful tenderer (6) : refund applicable on 30. 3 . 1991 , fixed by Commission Regulation (EEC) No 484/91 (OJ No L 55, 1 . 3 . 1991 , p. 30) 19 . 3 . 91 Official Journal of the European Communities No L 72/9 LOT B 1 . Operation Nos ('): 1235/90 to 1237/90 2. Programme : 1990 3 . Recipient (9) : Euronaid, Rhijngeesterstraatweg 40, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (2) : see OJ No C 103, 16. 4. 1987 5 . Place or country of destination : see Annex II 6 . Product to be mobilized : common wheat flour 7. Characteristics and quality of the goods (3) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIA.6) Parts B 1 and B 2 (3) ; Part B 3 (3) (10) 8 . Total quantity : 2 710 tonnes (3 713 tonnes of cereals) 9 . Number of lots : one (three parts : B 1 : 1 900 tonnes ; B 2 : 730 tonnes ; B 3 : 80 tonnes) 10 . Packaging and marking (4) (8) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.2 (c)) Marking on the bags in letters at least 5 cm high : see Annex II 11 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1  15. 5. 1991 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 2. 4. 1991 , at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 9 . 4. 1991 , at 12 noon (b) period for making the goods available at the port of shipment : 7  22. 5. 1991 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders Q : Bureau de laide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi , B-1049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (6) : refund applicable on 30. 3 . 1991 , fixed by Commission Regulation (EEC) No 484/91 (OJ No L 55, 1 . 3 . 1991 , p. 30) No L 72/10 Official Journal of the European Communities 19. 3 . 91 LOT C 1 . Operation No ('): 1079/90 2. Programme : 1989 3. Recipient (9) : Angola 4. Representative of the recipient (2) : Edinba, U.U.E., rua Calada do Municipio No 10, C.P. 1003, Luanda ; tel. and fax 39 27 87 ; telex 3085 3t 3169 5. Place or country of destination : Angola 6. Product to be mobilized : Milled rice (product code 1006 30 92 900) 7 . Characteristics and quality of the goods (3) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIA.10) 8 . Total quantity : 2 084 tonnes (5 000 tonnes of cereals) 9 . Number of lots : one (3 parts : CI : 1 167 tonnes ; C2 : 500 tonnes ; C3 : 417 tonnes) 10 . Packaging and marking (4) ( l2) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.l a) : Marking on the bags (in letters at least 5 cm high) : ¢ACÃ AO N? 1079/90 / ARROZ BRANCO / COMUNIDADE EUROPEIA' 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient (") : CI : Luanda ; C2 : Lobito ; C3 : Namibe 15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15.  30. 4. 1991 18 . Deadline for the supply : 30 . 5. 1991 19 . Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 2. 4. 1991 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 9 . 4. 1991 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 22. 4 to 7. 5 . 1991 (c) deadline for the supply : 7 . 6. 1991 22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders H : Bureau de laide alimentaire Ã l'attention de Monsieur N. Arend bÃ ¢timent Loi 120, bureau 7/58 200, rue de la Loi B- 1 049 Brussels telex : AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (*) : refund applicable on 30. 3 . 1991 , fixed by Commission Regulation (EEC) No 484/91 (OJ No L 55, 1 . 3 . 1991 , p. 30) 19. 3. 91 Official Journal of the European Communities No L 72/11 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : Lots A and B : See list published in OJ No C 227, 7. 9 . 1985, p. 4. Lot C : M. Gil Renaux, delega^ao CEE, 6 rua Rainho Jinga, Luanda, tel.: 39 30 38-39 13 39 ; telex (0991 ) 3397 DELCEE AN. (3) The successful tenderer shall deliver to the beneficiaries a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned have not been exceeded. The radioactivity certificate must indicate the caesium - 134 and - 137 levels . Lot A and B : The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  certificate of origin,  phytosanitary certificate . (4) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in pint 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05. (*) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8. 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 24. 7. 1989, p. 10), is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. 0 Shipment to take place in 20-foot containers condition FCL/LCL. The supplier shall be responsible for the cost of making the containers available in the stack provision at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal . The provisions of Article 13 (2), second subpara ­ graph, of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying the number of bags belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer, the number of which is to be provided to the beneficiary's forwarder. (8) The supplier should send a duplicate of the original invoice to : M. De Keyzer and Schiitz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. 0 The successful tenderer is to contact the recipient as soon as possible to establish what consignment documents are required and how they are to be distributed. (,0) The radiation certificate must be issued by official authorities and be legalized for Sudan. The radiation certificate for Sudan should contain following information : (a) the amount of radiation of caesium 134 and 137 ; (b) Iodine  131 . No L 72/12 Official Journal of the European Communities 19. 3 . 91 (") The allocation of the quantities between the three destinations is subject to review. One destination may be cancelled and another chosen. The choice will remain open at the latest until the entry of the vessel into Angolan water (at Cabinda). The following rates of unloading are reported at present : Luanda : it may be hoped that between 1 00 and 400 tonnes will be unloaded per day. Vessels of 9 000 tonnes maximum. Lobito : unloading of between 200 and 600 tonnes per day. Vessels of 9 000 tonnes maximum. Namibe : unloading of between 100 and 300 tonnes per day. Vessels of 8 000 tonnes maximum. ( I2) The sacks must be ready-equipped with disposable slings. Maximum weight of each sling : 1,5 tonnes. 19. 3 . 91 Official Journal of the European Communities No L 72/13 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem B 2 710 B 1 : 1 900 Euronaid Vietnam Action No 1235/90 / Wheat flour / Vietnam / Oxfam B / 900831 / Ho Chi Minh / Gift of the European Economic Community / For free distribution B 2 : 730 Euronaid Vietnam Action No 1236/90 / Wheat flour / Vietnam / TAIR / 904905 / Ho Chi Minh / Gift of the European Economic Community / For free distribution B 3 : 80 Euronaid Sudan Action No 1237/90 / Wheat flour / Sudan / 907603 / Khartoum via Port Sudan